Exhibit 10.1

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AND LICENSE AGREEMENT

 

by and between

 

Nanometrics Incorporated

 

and

 

Toho Technology Corporation

 

Dated September 14th, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ASSET PURCHASE AND LICENSE AGREEMENT

 

This Asset Purchase and License Agreement (this “Agreement”) is entered into as
of September 14th (the “Effective Date”) by and between Nanometrics
Incorporated, a California corporation whose principal place of business is 1550
Buckeye Drive, Milpitas, California (“Nanometrics”) and Toho Technology
Corporation, a Kabushiki Kaisha organized under the laws of Japan with a place
of business at 3-10-22 Sakae, Naka-ku, Nagoya Aichi 460-0008, Japan (“Toho”)
(each, a “Party” and together, the “Parties”).

 

RECITALS:

 

WHEREAS, Nanometrics is in the business of designing, developing, manufacturing,
selling and supporting proprietary devices for measuring of thin films (“Film
Thickness Measurement System”);

 

WHEREAS, Nanometrics designs, develops, manufactures, sells and supports a Film
Thickness Measurement System optimized and specially adapted for the measurement
of thin films on FPD (as defined below), including its “NanoSpec” series of
products (“FPD Film Thickness Measurement System”);

 

WHEREAS, the FPD Film Thickness Measurement System incorporates Nanometrics’s
proprietary Reflectometer Assembly (as defined below);

 

WHEREAS, Toho wishes to manufacture, sell, support and further develop FPD Film
Thickness Measurement Systems for use in the manufacture and testing of FPDs
using the Nanometrics Technology, the Nanometrics Software, the Licensed Mark
and the Nanometrics Sales Information (as such terms as defined below), and to
purchase Reflectometer Assemblies from Nanometrics for use in connection
therewith; and

 

WHEREAS, Nanometrics wishes to continue to design, develop, manufacture, sell
and support Film Thickness Measurement System products (other than FPD Film
Thickness Measurement Systems) and Reflectometer Assemblies,

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Parties hereby agree as follows:

 

1. CONSTRUCTION AND DEFINITIONS

 

1.1 Definitions.

 

The following terms have the meanings set forth below:

 

  (a) “Assumed Liability” means (i) those liabilities of Nanometrics related to
Nanometrics’s FPD Film Thickness Measurement System business and listed or
described in Schedule 1.1A; and (ii) all liabilities of Nanometrics under the
Transferred Agreements.



--------------------------------------------------------------------------------

  (b) “Binary Code” means computer software in machine-readable, executable
format that is created by compiling and linking Source Code.

 

  (c) “Customer” means an end user of a Nanometrics Product or Toho Product, as
the case may be.

 

  (d) “Derivative Work” has the meaning ascribed to it under the United States
Copyright Law, Title 17 U.S.C. Sec. 101 et. seq., as the same may be amended
from time to time.

 

  (e) “Elipsometer Assembly” means P/N 9407-1025 M2000-SE Elipsometer supplied
by J.A. Woollam, including the related software supplied by J.A. Woollam and the
interface software supplied by Nanometrics

 

  (f) “Excluded Assets” means those assets of Nanometrics listed on Schedule
1.1F hereof.

 

  (g) “FPD” means a liquid crystal display, plasma display, field emission
display, electroluminescent display, LTPS, HTPS, LCOS or other like flat panel
display. FPD excludes devices and technologies other than FPD, including without
limitation any and all semiconductor devices.

 

  (h) “FPD Field” means the development, manufacture, marketing, distribution
and sale of Film Thickness Measurement Systems and enhancements thereto for
application to FPDs.

 

  (i) “Improvement” means any adaptation, improvement, upgrade, update,
enhancement, new version, bug-fix, patch, extension, Derivative Work, or add-on
of or to any Technology.

 

  (j) “Intellectual Property Rights” means any or all of the following and all
rights in, arising out of, or associated with: (i) all United States and foreign
patents and applications therefore, including provisional applications, and all
reissues, divisions, renewals, extensions, continuations and
continuations-in-part thereof (“Patents”); (ii) all rights (other than Patents)
in inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know-how, technology and technical data
(“Trade Secrets”); (iii) all copyrights, copyright registrations and
applications therefore and all other rights corresponding thereto throughout the
world (“Copyrights”); (iv) all mask works, mask work registrations and
applications therefore; (v) all industrial designs and any registrations and
applications therefore throughout the world; (vi) any other rights in databases
and data collections; (vii) any other rights throughout the world in computer
software including all source code, object code, firmware, development tools,
files, records and data, and all media on which any of the foregoing is
recorded; and (viii) any similar, corresponding or equivalent rights to any of
the foregoing anywhere in the world.



--------------------------------------------------------------------------------

  (k) “Inventory” means the WIP Inventory, the Manufacturing Inventory, the
Service Inventory, and the Tooling Inventory. The “WIP Inventory” shall mean the
work in progress inventory for FPD Film Thickness Measurement System, as
described in Schedule 1.1Ka; the “Manufacturing Inventory” shall mean the parts
inventory for FPD Film Thickness Measurement Systems, as described in Schedule
1.1Kb the “Service Inventory” shall mean the spare parts inventory for FPD Film
Thickness Measurement Systems, as described in Schedule 1.1Kc; and the “Tooling
Inventory” shall mean the jigs, machines, tools, assembly equipment and IT
equipment as described in Schedule 1.1Kd, in each case (i) in Nanometrics’s
possession or (ii) in the possession of a subcontractor of Nanometrics and held
on behalf of Nanometrics as of the Transaction Date.

 

  (l) “Inventory List” has the meaning set forth in Section 3.6 hereof.

 

  (m) “Licensed IP” means the Nanometrics Technology, the Nanometrics Software
and the Licensed Marks.

 

  (n) “Licensed Marks” means the trademarks of Nanometrics listed on Schedule
1.1N.

 

  (o) “Nanometrics Intellectual Property Rights” means the Intellectual Property
Rights (other than Trademarks) owned by Nanometrics as of the Transaction Date,
including without limitation the Nanometrics Patents.

 

  (p) “Nanometrics Patents” means the Patents listed on Schedule 1.1P.

 

  (q) “Nanometrics Product” means a FPD Film Thickness Measurement System
product, also known as NanoSpec 6500 series, that is produced or distributed by
Nanometrics prior to the Transaction Date, and that will serve as a platform for
Toho to produce a Toho Product. A Nanometrics Product comprises Nanometrics
hardware and Software.

 

  (r) “Nanometrics Sales Information” means (i) Nanometrics lists of customers
for FPD Film Thickness Measurement Systems; (ii) Nanometrics forecasts of sales
of FPD Film Thickness Measurement System (iii) sales brochure and other
marketing materials for the NanoSpec series; each to the extent in Nanometrics
possession as of the Transaction Date.

 

  (s) “Nanometrics Software” means any Software owned by Nanometrics as of the
Transaction Date that is comprised in an FPD Film Thickness Measurement System.

 

  (t) “Nanometrics Technology” means the Technology of Nanometrics owned by
Nanometrics as of the Transaction Date reasonably necessary for the sale,
servicing, manufacture and use by Toho of, FPD Film Thickness Measurement
Systems.



--------------------------------------------------------------------------------

  (u) reasonably necessary for the sale, servicing, manufacture and use by Toho
of, FPD Film Thickness Measurement Systems.

 

  (v) “Party” or “Parties” means Nanometrics and/or Toho, as appropriate in the
respective provision.

 

  (w) “Reflectometer Assembly” means the head assembly of a reflectometer and
associated electronics, as described in Schedule 1.1V.

 

  (x) “Software” means computer software in Source Code and/or Binary Code form.

 

  (y) “Source Code” means computer software in human readable form, including
software capable of being compiled into Binary Code.

 

  (z) “Technology” means all technology, including all know-how, show-how,
techniques, design rules, trade secrets, inventions (whether or not patented or
patentable), algorithms, routines, software, files, databases, works of
authorship, processes, prototypes, devices and hardware.

 

  (aa) “Toho Product” means an FPD Film Thickness Measurement System based upon
the Nanometrics Product within the FPD Field, or any modified version thereof,
that is manufactured and sold by Toho incorporating or otherwise making use of
the Licensed IP.

 

  (bb) “Transferred Agreements” means those agreements between Nanometrics and
third parties listed on Schedule 1.1AA to be transferred by Nanometrics to Toho
hereunder.

 

  (cc) “Transferred Assets” means the Inventory, the Transferred Agreements and
the documentation set forth in Section 3.2 hereof. The Transferred Assets shall
include the physical embodiment of the Nanometrics Technology but not the
Intellectual Property Rights embodied therein.

 

1.2 Schedule:

 

(a)    Effective Date:    9/14/2005 (b)    Transaction Date:    10/3/2005 or
such other date agreed to by the Parties for the Closing contemplated hereby (c)
   Transition Period    Transaction Date to the Transition Completion Date (d)
   Transition Completion Date    3/31/2006 (e)    Royalty Stop Date:   
9/30/2009



--------------------------------------------------------------------------------

1.3 Type of Customer Orders.

 

(a)    Pre-Existing Orders:    Orders obtained prior to the Transaction Date by
Nanometrics (b)    New Orders:    Orders obtained after the Transaction Date (c)
   Shipped Products:    Orders obtained and shipped by Nanometrics prior to the
Transaction Date

 

2. LICENSES TO TOHO

 

2.1 License to FPD Film Thickness Measurement System.

 

  (a) Subject to the terms and conditions of this Agreement, Nanometrics hereby
grants to Toho, under all of the Nanometrics Intellectual Property Rights, a
worldwide, non-exclusive (except during the Exclusivity Period as set forth in
Section 2.8 hereof), royalty-free (other than the Royalties set forth in
Section 4 hereof), transferable (but only with the prior consent of Nanometrics,
which shall not be unreasonably withheld), perpetual license to use the
Nanometrics Technology in the FPD Field to make (and have made), use, sell,
offer for sale and import FPD Film Thickness Measurements Systems and to provide
technical support and service (including the sale and installation of spare
parts) for such FPD Film Thickness Measurement Systems.

 

  (b) The foregoing license shall include the right to make modifications to or
otherwise make Improvements upon such licensed Nanometrics Technology in the FPD
Field.

 

  (c) The foregoing license does not grant to Toho (i) the right to manufacture
Reflectometer Assemblies, (ii) any use outside of the FPD Field, or (iii) the
right to make reflectometers or components thereof specially adapted, or known
to be intended, for use in the manufacture or testing of devices other than
FPDs, including semiconductor devices. Except as may be expressly provided
herein, Toho may not sublicense any Nanometrics Intellectual Property Rights;
provided, however, that Toho may sub license the Licensed IP to parties
reasonably acceptable to Nanometrics (in sole discretion) as needed in
connection with the sale, marketing and promotion of the Toho Products within
the FPD Field.

 

2.2 License to Nanometrics Software. Subject to the terms and conditions of this
Agreement, Nanometrics hereby grants to Toho, under all of Nanometrics
Intellectual Property Rights in the Nanometrics Software, a worldwide,
non-exclusive (except during the Exclusivity Period as set forth in Section 2.8
hereof), royalty-free (other than the Royalties set forth in Section 4 hereof),
transferable (but only with the prior consent of Nanometrics, which shall not be
unreasonably withheld), perpetual license to:

 

  (a) internally, use, reproduce, modify, compile into Binary Code form, and
create Derivative Works using the Source Code for the Nanometrics Software in
the FPD Field;



--------------------------------------------------------------------------------

  (b) use, copy, publicly display and publicly perform the Nanometrics Software
(including Derivative Works thereof) in Binary Code format for use with FPD Film
Thickness Measurement System only; and

 

  (c) sublicense the Nanometrics Software to end users of FPD Film Thickness
Measurement System in the normal course of Toho’s business subject to the terms
of a written software license agreement acceptable to Nanometrics.

 

2.3 Trademark License. Subject to the terms and conditions of this Agreement,
Nanometrics hereby grants to Toho, under all of Nanometrics’ rights in the
Licensed Marks, a worldwide, perpetual, royalty-free, fully paid-up,
non-exclusive (except during the Exclusivity Period as set forth in Section 2.8
hereof), transferable (but only with the prior consent of Nanometrics, which
shall not be unreasonably withheld) license to use the Licensed Marks in
connection with the sale, marketing and promotion of Toho Products.

 

2.4 Use of Licensed Trademarks. Toho shall not use Licensed Marks in a manner
that is disparaging to, or that otherwise would harm the goodwill associated
with, the Licensed Marks. The quality of the goods and services with which Toho
uses the Licensed Marks must be at least as high as the quality of the good and
services with which Nanometrics has used the Licensed Marks. Unless otherwise
agreed in advance in writing, all representations of the Licensed Marks that
Toho intends to use must first be submitted to Nanometrics for approval (which
will not be unreasonably withheld or delayed) of design, color and other details
or will be exact copies of those used by Nanometrics. Toho shall fully comply
with all reasonable guidelines, if any, communicated by Nanometrics concerning
the use of the Licensed Marks. Without limiting the foregoing, upon Nanometrics
request, Toho shall, at no charge to Nanometrics, provide Nanometrics with (i) a
description of the goods and services with which Toho uses, or intends to use,
the Licensed Marks; (ii) the form and manner in which Toho uses or intends to
use the Licensed Marks; and (iii) images of the Toho Products or other materials
on which the Licensed Mark is used. Toho will not publish, disseminate, exhibit,
or otherwise distribute the Licensed Marks or distribute or display any Licensed
Mark on any Toho Products or other materials without the prior written
permission of Nanometrics. If Nanometrics reasonably determines Toho’s use of
the Licensed Marks would be harmful to the goodwill associated with the Licensed
Marks, Nanometrics shall provide Toho with a written description of the basis
for its determination. Toho shall promptly cease use of the mark until such time
as it can implement a modification of its use of the Licensed Marks so as to
conform to Nanometrics directions. Toho will not adopt, use or register any
corporate name, trade name, trademark, service mark,



--------------------------------------------------------------------------------

certification mark, trade dress, logo or other designation similar to or
containing in whole or in part a Licensed Mark without the Nanometrics’ prior
written consent, and the Toho will not challenge the validity or ownership of
any Licensed Mark. Toho acknowledges and agrees that all use of the Licensed
Mark shall inure to the sole benefit of Nanometrics.

 

2.5 Nanometrics Sales Information. Subject to the terms and conditions of this
Agreement, Nanometrics hereby grants to Toho a non-exclusive (except during the
Exclusivity Period as set forth in Section 2.8 hereof), transferable (but only
with the prior consent of Nanometrics, which shall not be unreasonably withheld)
license to (a) use the Nanometrics Sales Information in connection with the FPD
Field, (b) reproduce and produce Derivative Works of the Nanometrics Sales
Information (such Derivative Works “Modified Materials”), and (c) to distribute,
display and perform Modified Materials, in each case, solely for the purpose of
selling and marketing FPD Film Thickness Measurement Systems, but subject to the
confidentiality obligations set forth in this Agreement.

 

2.6 Reservation of Rights. Nanometrics hereby reserves all rights not expressly
granted hereunder. No implied licenses are granted to Nanometrics under any
Nanometrics Intellectual Property Rights or Transferred Assets.

 

2.7 License Limitations. Subject to the Parties entering into a reasonable
license agreement, Nanometrics may choose in its sole discretion to license to
Toho any Improvements made to the Nanometrics Software or the Nanometrics
Technology after the Transaction Date.

 

2.8 Exclusivity. Notwithstanding any other provision hereinto the contrary, the
licenses granted pursuant to this Section 2 shall be on an exclusive basis
within the FPD Field during the first ten years from the Transaction Date (the
“Exclusivity Period”). The exclusivity shall be exclusive to Nanometrics with
respect to the FPD Field, and Nanometrics shall not use or practice any such
Licensed IP within the FPD Field during the Exclusivity Period. In addition,
during the Exclusivity Period, Nanometrics shall not grant to any third party
the right under any of its Intellectual Property Rights to manufacture
Reflectometer Assemblies specifically adapted to the surface metrology of FPDs;
provided, however, that nothing set forth herein will limit Nanometrics from
granting licenses or other rights concerning making, using or selling
Reflectometers designed for general metrology or semiconductor applications,
even if such Reflectometers are capable of inspecting FPD substrates or portions
thereof, but provided further that Nanometrics shall be subject to the
limitations set forth in Section 7 hereof.



--------------------------------------------------------------------------------

2.9 Ownership of Intellectual Property.

 

  (a) Ownership by Nanometrics. As between Toho and Nanometrics, Nanometrics
shall solely own all of the Intellectual Property Rights in and to the
Nanometrics Technology, the Nanometrics Software, the Nanometrics Intellectual
Property Rights and the Licensed Marks.

 

  (b) Toho New IP. Toho shall solely own all Intellectual Property Rights to any
Technology solely developed by Toho in connection with this Agreement, including
any Improvements to the Nanometrics Technology or Nanometrics Software licensed
to Toho (“Toho New IP”).

 

  (c) Nanometrics New IP. Nanometrics shall solely own all Intellectual Property
Rights to any Technology solely developed by Nanometrics in connection with this
Agreement, including any Improvements to the Nanometrics Technology or
Nanometrics Software (“Nanometrics New IP”).

 

  (d) Jointly Developed IP. In the event the parties determine to conduct joint
development activities, the parties shall enter into an agreement and designate
ownership of any such Intellectual Property Rights and Technology.

 

2.10 License of New IP. In the event Nanometrics wishes to obtain a license to
Toho New IP, Toho and Nanometrics shall negotiate a license to Nanometrics in
good faith and on reasonable terms. In the event Toho wishes to obtain a license
to Nanometrics New IP, Nanometrics and Toho shall negotiate a license to Toho in
good faith and on reasonable terms.

 

3. THE SALE

 

3.1 Sale of Assets. On the terms and subject to the conditions set forth in this
Agreement, on the Transaction Date, Nanometrics shall sell, transfer, assign and
deliver to Toho all of Nanometrics right, title, and interest in the Transferred
Assets; provided that, no rights or interests are or will be granted to Toho, by
implication or otherwise, in any Excluded Asset, or to any Intellectual Property
Rights embodied in the Transferred Assets, except as specifically set forth in
this Agreement.

 

3.2 Form of Delivery of Assets and Technology. On the Transaction Date,
Nanometrics shall:

 

  (a) Make available to Toho or its carrier (as applicable) the WIP Inventory,
the Manufacturing Inventory, the Service Inventory and the Tooling Inventory at
the then-current locations of such Assets (and risk of loss shall pass to Toho
upon such transfer);

 

  (b) Provide to Toho documents regarding the Nanometrics Technology;

 

  (c) Deliver to Toho one (1) copy of the Nanometrics Software in Source Code
form and Binary Code form, together with any documentation thereof. Such
delivery will be by means of an electronic transfer or such other means as may
reasonably be requested by Toho;



--------------------------------------------------------------------------------

  (d) Deliver to Toho one (1) copy of the Nanometrics Sales Information; and

 

  (e) Deliver to Toho a supplier list, indicating contact information for each
supplier and a list of parts supplied by such supplier and price and other
relevant information. Copies of all existing manufacturing documentation related
to the Nanometrics Products.

 

  (f) Deliver to Toho the following additional documentation:

 

  (a) Bills of Materials;

 

  (b) Assembly, integration, test procedures;

 

  (c) Information and drawings for any jigs or tooling; and

 

  (d) Engineering prints, documents, CAD data etc.

 

To the extent feasible, delivery shall be through electronic transmission.

 

3.3 Assumption of Liabilities. As of the Transaction Date, Toho will assume and
be responsible for the Assumed Liabilities.

 

3.4 Transferred Agreements. As of the Transaction Date, subject to Nanometrics
obtaining any necessary third party consents, Nanometrics shall assign and
transfer to Toho all Transferred Agreements including all of Nanometrics’s
rights, obligations and duties under such Transferred Agreements and Toho shall
assume all such Transferred Agreements, including all of Nanometrics’s rights
and obligations under such Transferred Agreements.

 

3.5 Withholding Taxes. If required under Japanese law, Toho shall withhold taxes
from the consideration paid under Section 4. In order to ensure that Nanometrics
may obtain benefits of all tax credits of whatsoever kind, Toho shall assist and
cooperate with Nanometrics in obtaining from any government authority sufficient
evidence of the withholding tax amount deducted from the consideration paid
under Section 4. In addition, Toho shall timely file with the relevant
government authority such completed forms, certificates and other documents as
may be necessary to claim a reduced rate of withholding tax under the applicable
international tax convention; provided that Nanometrics shall execute and
deliver to Toho or its agent such documents as may be required to be filed for
such purpose sufficiently prior to the Transaction Date. In the event that any
dispute arises with any government authority as to the proper amount of taxes
required to be withheld, Toho shall assist and cooperate with Nanometrics in
resolving any such dispute and, Nanometrics will assist and cooperate with Toho
in turn.



--------------------------------------------------------------------------------

3.6 Pre-Transaction Date Covenants.

 

  (a) Prior to the Transaction Date, the Parties agree to cooperate with each
other to obtain all of the necessary third party consents, assignments and
approvals that are conditions to the Transaction Date, as set forth in Sections
3.7(c) and 3.7(e).

 

  (b) By the end of the business day on September 26, 2005, Nanometrics shall
deliver to Toho a true and complete list of all of the Inventory existing as of
such date (the “Inventory List”), setting forth therein for each item the
purchase price thereof calculated in accordance with Sections 4.2 and 4.3
hereof. Nanometrics shall promptly notify Toho (not less frequently than once
per week) of any changes to the Inventory set forth therein incurred through the
Transaction Date.

 

3.7 Closing. Unless this Agreement is earlier terminated pursuant to
Section 3.10 and upon the satisfaction of each of the conditions precedent set
forth in Sections 3.8 and 3.9 hereof, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall be held at the offices of
Nanometrics on the Transaction Date. At the Closing:

 

  (a) Documents. Nanometrics and Toho shall take such actions and execute and
deliver such agreements, bills of sale, assignments and other instruments and
documents as necessary or appropriate to effect the transactions contemplated by
this Agreement in accordance with its terms, including without limitation the
following:

 

  (b) Bill of Sale. Nanometrics shall deliver to Toho a general bill of sale in
substantially the form attached hereto as Exhibit 3.6(b) (the “Bill of Sale”)
with respect to all of the Transferred Assets duly executed by Nanometrics,
assigning all of Nanometrics’ right, title and interest in and to the
Transferred Assets.

 

  (c) Third Party Consents and Assignments. Nanometrics shall deliver to Toho
all assignments and required consents to assignment that it has obtained in
respect of the Transferred Agreements, duly executed by the appropriate parties
having the proper authority to assign or consent to assign, in form and
substance as Toho shall reasonably request.

 

  (d) Real Property Lease. Nanometrics and Toho shall execute a real Property
lease on substantially the terms described in the term sheet attached hereto as
Exhibit 3.6(d) pursuant to which Toho will lease the current space used by
Nanometrics for FPD Thin Film Measurement System manufacturing, parts storage,
testing and shipping in it’s Narita building for a maximum of two years starting
from the Transaction Date, with a monthly lease fee at the price of ¥1,000,000.

 

  (e) Additional Deliverables. Nanometrics shall complete the delivery of the
items set forth in Section 3.2.

 

  (f) Payment of Consideration. On the Transaction Date, Toho shall pay to
Nanometrics all of the consideration set forth in Section 4 (less any required
withholding taxes in Japan) in immediately available funds to an account
designated by Nanometrics.



--------------------------------------------------------------------------------

3.8 Conditions to Nanometrics Obligation to Close. Absent a waiver in writing,
all obligations of Nanometrics under this Agreement are subject to the
satisfaction of the following conditions, to Nanometrics reasonable
satisfaction, on or before the Transaction Date:

 

  (a) Representations, Warranties and Performance. The representations and
warranties of Toho shall be deemed to have been made again at and as of the
Transaction Date and shall then be true and correct with the same force and
effect as if such representations and warranties had been made at and as of the
Transaction Date; and Toho shall have performed and complied with all
agreements, conditions and covenants required by this Agreement to be performed
or complied with by it prior to or at the Transaction Date.

 

  (b) Approvals. All consents, approvals and filings required under any
applicable law, rule or regulation to be completed or obtained prior to the
transactions contemplated by this Agreement shall have been so completed or
obtained, as the case may be.

 

  (c) Corporate Approval. All corporate approvals for this Agreement and the
transactions contemplated hereby that are necessary on the part of Toho shall
have been obtained.

 

  (d) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of this
Agreement, or the transactions contemplated hereby, nor shall any proceeding
brought by a domestic administrative agency or commission or other domestic
governmental entity, seeking any of the foregoing be pending; nor shall there be
any action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to this Agreement or the transactions contemplated
hereby which makes the consummation of the foregoing illegal.

 

  (e) Third Party Consents. All consents, approvals or notifications of third
parties whose consent, approval or notification is required in order to permit
the transactions contemplated hereunder shall have been obtained.

 

3.9 Conditions to Toho’s Obligation to Close. Absent a waiver in writing, all
obligations of Toho under this Agreement are subject to the satisfaction of the
following conditions, to Toho’s reasonable satisfaction, on or before the
completion of the Closing on the Transaction Date:

 

  (a) Representations, Warranties and Performance. The representations and
warranties of Nanometrics shall be deemed to have been made again at and as of
the Transaction Date and shall then be true and correct with the same force and
effect as if such representations and warranties had been made at and as of the



--------------------------------------------------------------------------------

Transaction Date; and Nanometrics shall have performed and complied with all
agreements, conditions and covenants required by this Agreement to be performed
or complied with by Nanometrics prior to or at the Transaction Date.

 

  (b) Absence of Adverse Changes. There shall not have been any material adverse
change in or to the Transferred Assets, the Licensed IP or the Assumed
Liabilities, or the ability of Nanometrics to supply the Reflectometer
Assemblies pursuant to terms set forth herein.

 

  (c) Corporate Approval. Toho shall be satisfied that all corporate approvals
for this Agreement and the transactions contemplated hereby that are necessary
on the part of Nanometrics have been obtained

 

  (d) Litigation. There shall not be pending any litigation before any court or
governmental agency (i) the outcome of which could reasonably be expected to
have a material adverse affect on the Transferred Assets, the Licensed IP or the
Assumed Liabilities, or the ability of Nanometrics to supply the Reflectometer
Assembly pursuant to the terms set forth here, or (ii) to restrain or prohibit
the performance of this Agreement or the transactions contemplated hereby or
thereby.

 

  (e) Certain Consents and Assignments. Nanometrics shall have delivered, on
terms no less favorable to Toho than those now existing for Nanometrics, all
necessary assignments and consents to assignment of the Transferred Agreements,
duly executed by the appropriate parties having the authority so to assign or
consent to assign, in form and substance as Toho has reasonably requested.

 

  (f) [Reserved].

 

  (g) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of this
Agreement or the transactions contemplated hereby, or limiting or restricting
Nanometrics’s conduct or operation of the business of Nanometrics relating to
FPD Film Thickness Measurement System shall have been issued, nor shall any
proceeding brought by a domestic administrative agency or commission or other
domestic governmental entity, seeking any of the foregoing be pending; nor shall
there be any action taken, or any statute, rule, regulation or order enacted,
entered, enforced or deemed applicable to this Agreement or the transactions
contemplated hereby which makes the consummation of the foregoing illegal.

 

  (h) Due Diligence Review. Toho shall have completed to its sole satisfaction
its due diligence review of the Nanometrics Technology, the Transferred Assets,
the Transferred Agreements and the Assumed Liabilities.

 

  (i) Third Party Consents. Toho shall have been furnished with satisfactory
evidence of all consents, approvals, filings or notifications of third parties
whose consent, approval or notification is required in order to permit the
transactions contemplated hereunder.



--------------------------------------------------------------------------------

  (j) Inventory List. Toho shall have approved the Inventory List provided under
Section 3.6.

 

3.10 Termination. Anything contained herein to the contrary notwithstanding,
this Agreement may not be terminated or canceled prior to the Transaction Date,
except:

 

  (a) By written consent of Toho and Nanometrics, or

 

  (b) Upon the failure to satisfy one or more conditions to Close set forth
herein, or

 

  (c) By either party by written notice to the other if the Closing has not
occurred by December 1, 2005;

 

provided however, that a party may not terminate pursuant to subsection 3.10(b)
or 3.10(c) if such party has not used all commercially reasonable efforts to
perform its obligations pursuant to Section 3.8 or 3.9 as appropriate.

 

4. CONSIDERATION

 

4.1 License Fees. In consideration of the licenses and other rights granted by
Nanometrics to Toho under this Agreement, Toho shall pay to Nanometrics the
Initial Fee and Royalties, as further described in this Section 4.1:

 

  (a) Initial Fee. “Initial Fee” shall mean the sum of one million five hundred
thousand U.S. Dollars (U.S. $1,500,000), payable concurrently with the Closing.

 

  (b) Royalties. In addition, Toho shall pay to Nanometrics royalties (the
“Royalties”) in an amount equal to seven percent (7%) of the aggregate Gross
Revenue in excess of ¥800,000,000 that accrue during the period from the
Transaction Date to the Royalty Stop Date. The Royalties shall be payable to
Nanometrics within thirty days (30) of actual cash receipt of Gross Revenues by
Toho. No Royalties shall be payable for any Gross Revenues accruing after the
Royalty Stop Date. “Gross Revenue” shall mean the total gross amount of
consideration received by Toho, directly or indirectly, worldwide, from the
sale, distribution or license of Toho Products. Gross Revenue shall be
determined before any foreign or domestic governmental taxes, withholding taxes,
income taxes, sales taxes, value added taxes, sales commissions, amortization
costs, operating costs, marketing costs, or any other charges or reductions of
any kind that may be applicable to the sale, licensing, marketing, or
distribution of Toho Products are subtracted from the amounts paid by Customers
to Toho directly or indirectly. Gross Revenue shall not include credits for
returns actually paid to third parties, and such amounts



--------------------------------------------------------------------------------

shall be subtracted from Gross Revenue prior to determining the Royalty. In the
event a Toho Product is incorporated into a system, assembly, subassembly, or
the like, the Royalty shall apply only to the revenue attributable to the Toho
Product.

 

  (c) Pre-Existing Sales. As of the Transaction Date, the obligation to fill any
Pre-Existing Orders that have not been shipped will be assumed by Toho. For
Pre-Existing Orders to Customers outside Japan, Toho will pay a sales/service
commission of 15% of Gross Revenues thereof to Nanometrics. For Pre-Existing
Orders to Customers in Japan, Toho will pay a sales commission of 7% of the
Gross Revenue to Nanometrics. These commissions will be paid to Nanometrics when
payment from customers is made partially or in full to Toho, and shall be in
lieu of the Royalties with respect to such orders.

 

  (d) Reporting and Audits. Royalties shall be paid monthly to Nanometrics and
shall be accompanied by a report indicating the basis for the calculation of
Royalties. Toho shall keep for two (2) years following the date of creation,
complete records of the number and selling and/or license price of each of the
Toho Products made and distributed directly or indirectly by Toho. Nanometrics
shall have the right, effective upon ten (10) days prior written notice, during
normal business hours, to have audited the relevant books and records relating
to the payments made by the under this Agreement and Toho’s exercise of its
license rights hereunder. Nanometrics may elect, at its sole discretion, to have
any such audit performed by an independent third party auditor. In the event any
such audit reveals an underpayment, Toho shall promptly pay to Nanometrics all
such amounts owing, and in addition, if such audit reveals an underpayment of
five percent (5%) or more for the audited period, in addition to making all
payments owing hereunder, the Toho shall reimburse Nanometrics for all
reasonable and actual out-of-pocket costs of such audit incurred by Nanometrics
in connection with engaging such independent third party to perform such audit.
Any disputes with regard to the amounts payable under this Agreement shall be
settled in accordance with Section 13.2 hereof.

 

  (e) Adjustments. In the event any of the Nanometrics Technology is held to
infringe the Intellectual Property Rights of a third party in a final,
non-appeallable decision rendered by a U.S. court prior to the Royalty Stop
Date, then Toho’s obligations to pay Royalties under this Agreement shall be
correspondingly adjusted by the Parties through good faith negotiations. If the
Parties cannot come to agreement within 60 days after a Party initiates
discussions with respect to such adjustment, the matter shall become a bone fide
dispute with respect to royalties and shall be resolved pursuant to Section 13.2
of the Agreement.

 

  (f) Commercially Reasonable Sales Efforts. Through the Royalty Stop Date, Toho
shall use commercially reasonable efforts and all due diligence to maximize the
sales of Toho Products and Royalties payable to Nanometrics hereunder.



--------------------------------------------------------------------------------

4.2 Transferred Assets. In consideration for the transfer of the Transferred
Assets other than the Tooling Inventory, Toho shall pay to Nanometrics the
actual cost thereof charged by Nanometrics to its Japanese subsidiary, as more
fully set forth in the Inventory List.

 

4.3 Tooling Inventory. In consideration for the transfer of all of the Tooling
Inventory, Toho shall pay to Nanometrics its actual cost thereof, as more fully
set forth in the Inventory List.

 

4.4 Payment and Terms. Toho shall make payments to Nanometrics under this
Agreement by check or wire transfer in United States dollars to a bank
designated by Nanometrics.

 

5. TRANSITION SERVICES

 

5.1 Customer Acceptance. Nanometrics will make all reasonable commercially
reasonable efforts to obtain customer acceptance for all Shipped Products prior
to the Transaction Date. In case there are Nanometrics installed systems that
aren’t accepted by Customers as of the Transaction Date, Toho will assume the
obligation of obtaining customer acceptance. In this case Toho will service the
systems until acceptance is obtained and Nanometrics agrees to pay for such
services at Toho’s actual and reasonable cost, including a labor charge at the
rate of ¥ 7,000 per hour. All new orders for Toho Products in Japan received
after the Transaction Date will be installed independently by Toho. All new
orders for Toho Products in Korea, China and Taiwan received during the
Transition Period shall be installed by Nanometrics with Toho engineers in
attendance. In the event that no orders are placed for installation in Korea,
China or Taiwan before the Transition Completion Date, Nanometrics agrees to
accompany and assist Toho and its representative for at least one installation
in Korea, China and Taiwan, at no charge, after the Transition Completion Date.

 

5.2 Sharing of Information. During the Transition Period, Nanometrics shall make
all files and data pertaining to the proposed transferred business reasonably
accessible to Toho staff during normal business hours.

 

5.3 Training. Nanometrics shall provide to Toho personnel selected by Toho
training as specified in this Section 5.3 (“Training”). Training provided by
Nanometrics to Toho will be the same training and support currently available to
its Japanese staff to allow Toho to successfully conduct all of the following
areas of business; sales, marketing, shipping, service and manufacturing of FPD
products and services. Training shall take place at facilities and times
designated by Nanometrics, and shall be billed to Toho at the hourly rate of
$120 per hour for Applications and $100 per hour for Service. For purposes of
clarification but without limitation, travel, lodging and other expenses
associated with attendance of the training by Toho personnel shall be the
responsibility of Toho.



--------------------------------------------------------------------------------

5.4 Marketing Support. Nanometrics shall introduce Toho to representatives of
Nanometrics in Korea, China and Taiwan.

 

5.5 Notification to Customers; Press Releases. Nanometrics shall provide a
letter which will be sent to substantially all customers who are involved in the
FPD market, known to Nanometrics on the Effective Date, announcing the plan by
Nanometrics to divest the Nanometrics Product to Toho under this Agreement, and
announcing that all FPD Thin Film Measurement Systems will be supported and
serviced by Toho. The mailing list used by Nanometrics will be provided to Toho.
Additionally, within a reasonable time after the Effective Date, Nanometrics and
Toho shall jointly decide to release a mutually-acceptable press release
regarding this Agreement.

 

5.6 Human Resources and Management Team. Toho and Nanometrics will each appoint
and dedicate a project leader who will be responsible for all aspects of the
complete business transfer during the Transition Period. Toho has appointed
Noboru Hayakawa and Nanometrics has appointed Mamoru Yamayoshi.

 

  (a) Key Nanometrics employees, as identified by Toho, will be encouraged to
join Toho as fulltime employees.

 

  (b) Nanometrics will provide resumes and other necessary HR information as
requested by Toho for each employee involved in the FPD Thin Film Measurement
System business. Toho will provide a key engineer name list to show the first
candidate and the second candidate for each position. Toho will also provide a
written statement of basic employment conditions including the minimum period of
employment, working location, basic benefits and other necessary items. Based on
these basic employment condition, Toho and Nanometrics will conduct joint
interviews with the key engineers for the purpose of making employment offers.

 

  (c) If any of these key Nanometrics employees rejects Toho’s offer of
employment, then Nanometrics will make all commercially reasonable efforts to
retain such employees until Toho has acquired all necessary know how to operate
the FPD business. Nanometrics will dispatch such employees to Toho for
technology transfer support based on Toho’s request and charge Toho at a rate of
¥ 12,000 per hour.

 

  (d) Nanometrics Korea and Taiwan currently employ staff who are dedicated to
the Flat Panel Display markets. With Nanometrics approval, and the agreement of
such employees, Toho may request that these employees transfer to a local
Taiwanese or Korean distributor of Toho’s choice for the explicit purpose of
supporting new Product sales.

 

5.7 Location of Transition. The majority of all transition activity will take
place at Nanometrics’s Japan offices and manufacturing facility or at Toho’s
facilities in Japan.



--------------------------------------------------------------------------------

6. SUPPLY AND SUPPORT

 

6.1 Reflectometer Assembly Supply. Following the Transaction Date, , Nanometrics
shall sell Reflectometer Assemblies to Toho for use in FPD Film Thickness
Measurement Systems on terms mutually agreeable to the parties. Such orders
shall be made pursuant to Nanometrics’s customary supply arrangements. In
addition, Nanometrics sale of the Reflectometer Assemblies to Toho shall be
subject to the following terms: (i) Nanometrics shall continue to manufacture
and sell the Reflectometer Assemblies for at least ten (10) years following the
Transaction Date; (ii) during the Exclusivity Period, Nanometrics shall not sell
any Reflectometer Assemblies specifically adapted to the surface metrology of
FPD to any other person; and (iii) Toho will provide Nanometrics with a six
(6) month lead time for supplying such Reflectometer Assemblies. The price
payable by Toho to Nanometrics for such Reflectometer Assemblies will be
$XXXX.00 (P/N XXXX) plus 5%, plus shipping and handling charges FOB Nanometrics,
U.S. warehouse. Such prices may be increased in the future due to actual
cost-increases charged by third-party component suppliers or due to increases in
costs to Nanometrics. Nanometrics shall use commercially reasonable efforts to
provide Toho with at least 90 days notice of any material changes in the
specifications and design, the listed price or other material terms or condition
of the Reflectometer Assemblies to be supplied by Nanometrics to Toho. The
relevant warranty period shall be no less than 12 months.

 

6.2 Discontinuation of Supply. In the event Nanometrics terminates its supply of
Reflectometer Assemblies or if Nanometrics is otherwise no longer capable of
providing Reflectometer



--------------------------------------------------------------------------------

Assemblies to Toho, then, subject to the terms and conditions of this Agreement,
Nanometrics shall grant to Toho, under all of Nanometrics’s Intellectual
Property Rights, a worldwide, exclusive, royalty-free, license to make, (and
have made), use, sell, and import Reflectometer Assemblies solely for use in FPD
Film Thickness Measurement Systems manufactured by Toho, and to provide
technical support and services for such Reflectometer Assemblies. In addition if
the foregoing license is granted within ten (10) years of the Transaction Date,
without charge to Toho, Nanometrics shall give Toho reasonable technical
assistance of up to 1000 person-hours to enable Toho to manufacture
Reflectometer Assemblies.

 

6.3 Elipsometer Assembly Supply. Following the Closing, Nanometrics shall sell
to Toho, and Toho shall purchase from Nanometrics, Elipsometer Assemblies
supplied by J.A. Woollam on terms mutually agreeable to the parties. Such orders
shall be made pursuant to Nanometrics’s customary supply arrangements. In
addition, Nanometrics sale of such products to Toho shall be subject to the
following terms: (i) Nanometrics shall use all commercially reasonable efforts
to continue to procure and sell the Elipsometer Assemblies for at least ten
(10) years following the Transaction Date or as long as Nanometrics is
commercially able to procure such products and (ii) Toho will provide
Nanometrics with a six (6) month lead time for supplying such Elipsometer
Assemblies .The price payable by Toho to Nanometrics for the Elipsometer
Assemblies will be the actual purchase price paid therefor by Nanometrics (which
as of the Effective Date Nanometrics represents is $77,984.00 (P/N 9407-1025
M2000-Se) plus 5%, plus shipping and handling charges. Such prices may be
increased in the future due to actual cost-increases charged by the supplier
thereof. Nanometrics shall use commercially reasonable efforts to provide Toho
with at least 90 days notice of any material changes in the listed price or
other material terms of any Elipsometer Assemblies to be supplied by Nanometrics
to Toho. Toho shall be entitled to the benefits of any warranty provided with
respect to the Elipsometer Assemblies.

 

6.4 End User Support. Toho shall assume all warranty, service and support of
obligations of Nanometrics related to FPD Film Thickness Measurement System that
have been delivered worldwide by Nanometrics as of the Transaction Date. Without
limiting the foregoing, Toho shall (i) assume all outstanding warranty and
service obligations of Nanometrics; and (ii) offer service and support of all
FPD Film Thickness Measurement Systems that are out of warranty, on reasonable
terms and conditions. Toho shall meet or exceed Nanometrics service standards
with the end users of the FPD Film Thickness Measurement Systems. If Nanometrics
receives any warranty claim from an end user of an FPD Film Thickness
Measurement System sold by Nanometrics, Nanometrics may refer such end user to
Toho. A reasonable amount of free back end support shall be provided to Toho
through March 31, 2006.



--------------------------------------------------------------------------------

7. NON COMPETITION

 

7.1 Rights to Other Parties. For a period of seven years from the Transaction
Date, Nanometrics shall not grant rights of a scope substantially equivalent
with the total rights granted to Toho under this Agreement within the FPD Field
to any other party.

 

7.2 Nanometrics Activities. For a period of seven years from the Transaction
Date. Nanometrics shall not produce, sell or market any current or future
versions of a Nanometrics thin film measurement system within the FPD Field.
Subject to the foregoing statement in this Section 7.2 (Nanometrics Activities),
nothing in this Agreement shall be construed to implicitly or expressly prohibit
or interfere with Nanometrics rights to produce, sell and market current or
future versions of Film Thickness Measurement Systems or any other products and
services, in any technical field or geographical area, other than FPD Field.

 

8. TERM AND TERMINATION

 

8.1 Term. This Agreement shall commence on the Effective Date and shall continue
in full force and effect for a period of ten (10) years unless terminated
earlier in accordance with the terms and conditions of this Agreement. The
licenses granted hereunder shall continue indefinitely unless otherwise
expressly provided herein.

 

8.2 Termination for Cause. If either party materially breaches any provision of
this Agreement, the other party may give written notice to the breaching party
that if the default is not cured within one hundred and eighty (180) days of the
date of such notice, the Agreement will be terminated. If the non-breaching
party gives such notice and the breach is not cured during such one hundred and
eighty (180) day period, then this Agreement shall terminate immediately without
further opportunity to cure upon subsequent notice to the breaching party unless
the matter has been submitted to arbitration pursuant to Section 13.2 and is
pending resolution.

 

8.3 Effect of Termination for Breach. Termination of this Agreement pursuant to
the terms and conditions set forth in this Agreement shall not relieve the
parties of any obligation accruing prior to or upon such expiration or
termination, including without limitation obligations to pay Royalties.

 

8.4

Effect of Termination on Licenses. Notwithstanding anything to the contrary, no
termination by expiration, breach of otherwise of this Agreement, shall result
in the termination of, or permit any party to terminate, any of the licenses and
rights granted by Nanometrics to Toho with respect to the Licensed IP; provided,
however, that if this Agreement is terminated pursuant to Section 8.2 as a
result of a material breach by Toho with respect to the scope of the licenses
granted hereby, then Nanometrics shall have the right, if such



--------------------------------------------------------------------------------

 

breach is not cured within the cure periods set forth in Section 8.2, to
terminate any and all of the licenses and related rights granted hereunder, in
addition to any other remedies it may have under this agreement or under law.

 

8.5 Termination by Nanometrics. Upon termination of this Agreement by
Nanometrics as a result of a material breach by Toho pursuant to Section 8.2
(Termination for Cause), all licenses and rights granted by Nanometrics to Toho
in connection with this Agreement shall immediately terminate subject to the
cure and arbitration requirements set forth in Section 13.2.

 

8.6 Survival of Certain Terms. The provisions of Sections 2.9, 8.3, 8.4, 8.6, 9,
10 and 12 shall survive the expiration or termination of this Agreement for any
reason.

 

9. LIMITATION OF LIABILITY AND DISCLAIMERS

 

9.1 EXCEPT FOR A BREACH OF CONFIDENTIALITY OBLIGATIONS, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR ANY OTHER ENTITY FOR COSTS OF PROCUREMENT
OF SUBSTITUTE GOODS, LOST PROFITS, OR ANY OTHER SPECIAL, CONSEQUENTIAL, RELIANCE
OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND ARISING UNDER ANY THEORY OF LIABILITY
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE. THESE
LIMITATIONS SHALL APPLY WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY PROVIDED HEREIN.

 

9.2 EXCEPT AS OTHERWISE EXPLICITLY PROVIDED IN THIS AGREEMENT, SUCH AS BUT NOT
LIMITED TO THE WARRANTIES EXPLICITLY PROVIDED IN SECTION 12, THE NANOMETRICS
PRODUCTS, NANOMETRICS TECHNOLOGY AND NANOMETRICS CONFIDENTIAL INFORMATION,
INCLUDING WITHOUT LIMITATION THE NANOMETRICS SOFTWARE AND NANOMETRICS
INTELLECTUAL PROPERTY RIGHTS, ARE PROVIDED WITHOUT WARRANTY OF ANY KIND. Each
party acknowledges that it has not entered into this Agreement in reliance upon
any warranty or representation except those specifically set forth herein.

 

9.3 Notwithstanding anything contained herein to the contrary, in no event shall
Nanometrics aggregate liability for breaches of this Agreement exceed the
aggregate amount of the consideration received by Nanometrics hereunder.

 

10. CONFIDENTIALITY

 

10.1 Confidential Information. Each Party agrees not to publish or otherwise
disclose or use for its own benefit or for the benefit of any third party,
except in performance of its obligations under this Agreement, any information
of a confidential nature furnished to it by the other Party, provided that if
disclosed in tangible form, such information is marked “Confidential” or in
other similar manner to indicate its confidential nature, or if disclosed
orally, is confirmed as confidential at the time of disclosure and is reduced to
a



--------------------------------------------------------------------------------

written summary which summary is delivered to the receiving Party within
forty-five days after disclosure, or a party should reasonably know to be
confidential (“Confidential Information”). The foregoing obligations with
respect to non-disclosure and non-use shall continue for a period of five
(5) years from the date the respective Confidential Information is received by
the receiving Party, regardless of whether the Agreement terminates or expires
earlier; provided however, in any event Source Code provided by Nanometrics and
know-how related to the Nanometrics Technology shall be treated as confidential
information on a perpetual basis. Confidential Information of Nanometrics shall
include without limitation Nanometrics Technology and Source Code, technical and
business information regarding Nanometrics Products and Nanometrics distribution
chains and partners. Confidential Information of Toho shall include without
limitation technical and business information regarding technology developed by
Toho to produce Toho Products, distribution chains and partners, and the
identity of Sub-distributors. Notwithstanding the foregoing, Confidential
Information shall not include information that:

 

  (a) is already known by recipient at the time of its disclosure by the
discloser

 

  (b) is publicly available or has become publicly available through no fault of
the recipient,

 

  (c) is disclosed to the recipient by a third party having no similar
confidentiality obligation,

 

  (d) is independently developed by a Party without use of the other Party’s
Confidential Information;

 

  (e) is disclosed with the prior written approval of the discloser; or

 

  (f) is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body; provided, that the receiving
party shall provide prompt, advanced notice to the discloser to enable the
discloser to seek a protective order or otherwise prevent such disclosure.

 

11. INDEMNIFICATION AND INFRINGEMENT

 

11.1 Indemnification by Nanometrics. Nanometrics shall indemnify and hold
harmless Toho and its officers, directors, and employees for and against any
damage (including reasonable attorney’s fees) arising (i) as a result of third
party claim arising from a breach by Nanometrics of any representation or
warranty set forth in Section 12; (ii) as a result of any product liability
claims arising from any FPD Film Thickness Measurement System sold by
Nanometrics to end users prior to the Transaction Date; and (iii) as a result of
any claims for infringement of the intellectual property rights of third parties
arising from the manufacture or sale of the FPD Film Thickness Measurement
System sold by Nanometrics to end users prior to the Transaction Date.

 

11.2 Indemnification By Toho. Toho shall indemnify and hold harmless Nanometrics
and its officers, directors, and employees for and against any damages
(including reasonable



--------------------------------------------------------------------------------

attorney’s fees) arising from (i) a breach by Toho of any Toho representation or
warranty set forth in Section 12 or (ii) any of the Assumed Liabilities or the
Transferred Agreements arising after the Transaction Date.

 

11.3 Limitations.

 

  (a) Each Party’s obligation to indemnify under this Section 11 will be subject
to the other Party: (i) promptly providing written notice of the claim no later
than ninety (90) days after the other Party’s receipt in writing of such claim,
which notice must include in reasonable detail the facts giving rise to, and the
amount of, such claim and a reference to this Section 11; (ii) providing such
Party control and authority over the defense of such claim or action; and
(iii) providing such Party with proper and full information and reasonable
assistance to defend and/or settle any such claim or action.

 

  (b) Neither Party will have any obligation under this Section 11 with respect
to any claim for indemnity asserted against such Party more than seven (7) years
after the Transaction Date; provided, that any claim for indemnification
asserted by written notice in accordance with Section 11.3(a) prior to the end
of such period shall survive until final resolution of such claim.

 

11.4 Defense by Nanometrics. If Toho becomes the subject of a legal proceeding
brought by a third party asserting that a Toho Product infringes the
Intellectual Property Rights of the third party as a result of the use by Toho
of the Licensed IP in the manner instructed by Nanometrics, Nanometrics shall in
good faith defend such legal proceeding with respect to such claims of and shall
indemnify and hold harmless Toho for the cost of such legal proceeding. In
addition, Nanometrics shall pay any damages that are finally awarded against
Toho in such legal proceeding. Toho shall cooperate in good faith with
Nanometrics to assist Nanometrics in connection with activities under this
Section 11.4 (Defense by Nanometrics).

 

11.5 Infringement by Third Party. During the Exclusivity Period, in the event
Toho becomes aware of action by a third party which may infringe the Nanometrics
Intellectual Property, Toho shall have the right, but not the obligation, at its
expense and for its sole benefit to take action to protect its rights to any of
the Licensed IP, including but not limited to the filing of lawsuits.
Nanometrics shall reasonably cooperate with Nanometrics in connection with any
such action. While pursuing an action under this Section 11.5, Toho shall not
compromise any Intellectual Property Rights of Nanometrics without explicit
consent from Nanometrics and shall consult with Nanometrics as reasonably
advisable under the circumstances to ensure that such Intellectual Property
Rights are protected.

 

12. REPRESENTATIONS AND WARRANTIES

 

12.1 General. Each Party represents and warrants to the other that: (i) such
Party has the full right, power and authority to enter into this Agreement and
fully perform its obligations hereunder; and (ii) the making of this Agreement
and such Party’s performance of all its obligations hereunder is not prohibited
by or in conflict with any agreement between such Party and any third party.



--------------------------------------------------------------------------------

12.2 Transferred Assets. Nanometrics hereby represents and warrants to Toho
that: (i) it has marketable title to the Transferred Assets, and that the
Transferred Assets will be transferred hereunder free of any liens or
encumbrances; (ii) all of the Transferred Assets have been well maintained and
are in good operating condition and repair (with the exception of normal wear
and tear) except where the failure to manufacture or repair would not have a
material adverse effect on the Transferred Assets taken as a whole; (iii) to the
best of its knowledge, all of the Inventory is salable or currently useable in
the ordinary course of business; (iv) the Inventory List sets forth a true and
correct listing of all of the Inventory as of the Transaction Date; and (v) all
of the Transferred Agreements were entered into in the ordinary course of
business, true copies thereof, including all amendments thereto, have been
delivered to Toho and there is no current, uncured material breach or material
default thereunder by Nanometrics or, to the best of its knowledge, any other
party with respect thereto.

 

12.3 Intellectual Property Rights. Nanometrics hereby represents and warrants to
Toho that: (i) the execution, delivery and performance of this Agreement, and
the consummation of the transactions contemplated hereby and thereby, will not
breach, violate or conflict with any instrument or agreement governing any
Nanometrics Intellectual Property Rights, or will not cause the forfeiture or
termination or give rise to a right of forfeiture or termination of any
Nanometrics Intellectual Property Rights except for such breach, violation or
conflict as would not have a material adverse effect on such Nanometrics
intellectual property rights taken as a whole; (ii) except as indicated on
Schedule 12.3, the use by Toho of the Nanometrics Intellectual Property Rights
as permitted hereunder does not violate any license or agreement to which
Nanometrics is a party; there is no pending or, to the best knowledge of
Nanometrics, threatened claim or litigation contesting the validity, ownership
or right to use, sell, license or dispose of any of the Nanometrics Intellectual
Property Rights or claiming that the Nanometrics Intellectual Property Rights
infringes or will infringe any valid and enforceable rights or assets of any
other party, nor has Nanometrics received any written notice asserting that any
Nanometrics Intellectual Property Rights or the proposed, use, sale, license or
disposing thereof conflicts or will conflict with the rights of any other party;
(iii) the Nanometrics Software is sufficient to operate the Nanometrics Product
in the manner that the Nanometrics Products is currently contemplated to be
operated, subject to normal bugs and errors; (iv) except as indicated on
Schedule 12.3, to the knowledge of Nanometrics the Licensed IP constitute all of
the Intellectual Property Rights used by Nanometrics in the manufacture, and
support of the Nanometrics Product, other than the Reflectometer Assembly and
the Elipsometer Assembly; (vi) there are no prior or existing claims, notices,
suits or actions, or threatened claims, actions, or suits, against Nanometrics
and its Affiliates with respect to infringement of any third party Intellectual
Property Rights related to any of the Nanometrics Technology; and (vii) to the
knowledge of Nanometrics without independent investigation (other than any
investigation that may have been actually undertaken), the use and/or license of
the Nanometrics Technology, in the manner used by Nanometrics as of the
Transaction Date does not infringe any patent or other Intellectual Property
Right of any third party.



--------------------------------------------------------------------------------

12.4 Maintenance of Confidentiality. During the Royalty Period, Nanometrics
represents and warrants to Toho that it has taken reasonable and practicable
steps (including, without limitation, entering into confidentiality and
non-disclosure agreements with all parties with access to or knowledge of
material confidential Nanometrics Intellectual Property Rights) to maintain the
secrecy and confidentiality of, and its proprietary rights in, those Nanometrics
Intellectual Property Rights for which such steps are reasonably required.

 

13. GENERAL

 

13.1 Governing Law. The rights and obligations of the parties under this
Agreement shall not be governed by the 1980 U.N. Convention on Contracts for the
International Sale of Goods; rather such rights and obligations shall be
governed by and construed under the laws of the State of California without
reference to conflict of laws principles.

 

13.2 Disputes. Any dispute or conflict between Toho and Nanometrics in
connection with this Agreement shall be finally settled under the Rules of
Arbitration of the American Arbitration Association (“AAA”). Such arbitration
shall take place in Nagoya, Japan. The arbitration shall be conducted in English
and Japanese by three (3) arbitrators in accordance with the rules of the AAA.
The individuals who will serve as the arbitrators shall be selected as follows:
Toho shall select a first arbitrator, Nanometrics shall select a second
arbitrator, and the first arbitrator and the second arbitrator shall jointly
select a third arbitrator. The decision of the arbitrators may be entered and
enforced in any court of competent jurisdiction. Costs of the arbitration
proceedings shall be jointly and equally shared by Nanometrics and Toho.

 

13.3 Dollars. All fees and amounts payable under this Agreement shall be in
United States Dollars (U.S. $). All references to “dollars”, “U.S. $” or “$”
shall mean United States dollars. To determine Royalties and other amounts due
to Nanometrics under this Agreement, all relevant amounts received by Toho in a
currency other than U.S. Dollars shall be converted to U.S. Dollars using the
applicable exchange rate published on the date of payment, as reported in the
Wall Street Journal (West Coast Edition).

 

13.4

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be sent by prepaid registered or certified mail, return receipt
requested, internationally-recognized courier or personal delivery, addressed to
the other party at the address shown at the beginning of this Agreement or at
such other address for which such party gives



--------------------------------------------------------------------------------

 

notice hereunder. Such notice shall be deemed to have been given when delivered
or, if delivery is not accomplished by some fault of the addressee, when
tendered.

 

  (a) Any notice or other communication required or permitted to be delivered to
any Party under this Agreement must be in writing and will be deemed properly
delivered, given and received when delivered (by hand, by registered mail, by
courier or express delivery service or by facsimile) to the address or facsimile
telephone number set forth beneath the name of such Party below (or to such
other address or facsimile telephone number as such Party may have specified in
a written notice given to the other Party):

 

if to NANOMETRICS:

 

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, California 95035

Attention: John Heaton

Telephone: (408) 435-9600

Facsimile No. (408) 232-5910

 

if to Toho:

 

Toho Technology Corp.

10-22, 3-chome Sakae Nakaku

Nagoya-City, Aichi Prefecture

Japan 460-0008

Attention: Hideyuki Tomita

Telephone: (81-52) 251-7211

Facsimile No. (81-52) 251-3646

 

13.5 Force Majeure. Nonperformance by either party hereunder shall be excused to
the extent that performance is rendered impossible by strike, fire, terrorism,
war, flood, governmental acts or orders or restrictions, failure of suppliers,
or any other reason to the extent that the failure to perform is beyond the
control of the nonperforming party.

 

13.6 Assignment. Neither Party may assign this Agreement or an obligation or
right under this Agreement without the prior written consent of the other Party,
except that either Party may assign this Agreement to a successor-in-interest to
all or substantially all of its business or assets related to the subject matter
of this Agreement, whether by operation of law or otherwise, without the prior
written consent of the other Party and any grant of a license that is by its
terms is transferable may be transferred in accordance therewith. The Agreement
shall be binding upon the successors and permitted assigns of the Parties. Any
assignment not in accordance with this Section 13.6 (Assignment) will be void.

 

13.7 Publicity. Neither Toho nor Nanometrics shall disclose the existence or
terms of this Agreement without the agreement of the other Party. Public
releases in connection with this Agreement shall be coordinated and agreed-upon
by both Toho and Nanometrics in advance.



--------------------------------------------------------------------------------

13.8 Partial Invalidity. If any provision of this Agreement is held to be
invalid by a court of competent jurisdiction, then the remaining provisions
shall remain, nevertheless, in full force and effect. The parties agree to
renegotiate in good faith any term held invalid and to be bound by the mutually
agreed substitute provision in order to give the most approximate effect
intended by the parties.

 

13.9 U.S. Export Control. Toho and Nanometrics understand that Nanometrics is
subject to regulation by agencies of the U.S. Government, which prohibit export
or diversion of certain technical products to certain countries. Toho warrants
that it will comply in all respects with the U.S. Export Administration
Regulations and all other export and re-export restrictions applicable to Toho
Products.

 

13.10 No Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on either Party unless agreed in writing by the party to be
charged. The failure of either Party to enforce at any time any of the
provisions of the Agreement, or the failure to require at any time performance
by the other Party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of wither Party to enforce each and every such provision
thereafter.

 

13.11 Language. This Agreement is in the English language, which language shall
be controlling in all respects. All communications and notices to be made or
given pursuant to this Agreement shall be in the English language.

 

13.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

13.13 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and merges
all prior discussions between them. No modification of, or amendment to, this
Agreement, nor any waiver of any rights under this Agreement, except as herein
otherwise provided, shall be effective unless in writing signed by the party to
be charged.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Agreement on behalf of Toho and Nanometrics as applicable effective as of the
Effective Date.

 

Nanometrics Incorporated    Toho Technology Corporation By:  

 

--------------------------------------------------------------------------------

   By  

 

--------------------------------------------------------------------------------

John Heaton    Hideyuki Tomita President    President Agreed to & accepted
September 14th, 2005    Agreed to & accepted September 14th, 2005

 

 